ORDER
Per curiam:
Appellant Kelly Scott’s (“Scott”) license as an Emergency Medical Technician-Paramedic was placed on three years’ probation, and he was required to complete continuing education courses following the Administrative Hearing Commission’s (“AHC”) decision that the Missouri Department of Health and Senior Services (“DHSS”) had cause to discipline Scott’s license. Scott appeals. We affirm. A memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).